       Case 2:18-cr-00304-GEKP Document 89 Filed 02/05/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

              v.

ALEXIS OMAR ORTIZ CABRERA                               No. 18-304-01


                                         ORDER

       AND NOW, this 4th day of February, 2021, upon consideration of Alexis Omar Ortiz

Cabrera's Motion for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc.

No. 82) and the Government's Response in Opposition (Doc. No. 84), it is ORDERED that the

Motion (Doc. No. 82) is DENIED for the reasons set forth in the accompanying Memorandum.




                                             1
